OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson Road Watkinsville, Georgia 30677-1976 (Address of principal executive offices) (Zip code) Jennifer T. Welsh ALPS Fund Services Inc., 1290 Broadway, Suite 1100, Denver, CO 80203 (Name and address of agent for service) Registrant's telephone number, including area code: (720) 917-0997 Date of fiscal year end: May 31 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Stadion Investment Trust By (Signature and Title)* /s/ Judson P. Doherty Judson P. Doherty President and Principal Executive Officer Date August 30, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT STADION INVESTMENT TRUST There was no proxy voting activity for the following series of the registrant, as they did not hold any votable positions during the reporting period: Stadion Market Opportunity Fund Stadion Olympus Fund Listed below, pursuant to the instruction set forth in Form N-PX, are the registrant’s series that did hold votable position during the reporting period: FUND NAME TICKER NAME CUSIP MEETING DT VOTING DT Proposal Proposed By Voted Vote Cast For or Against Stadion Managed Portfolio SPLV POWERSHARES S&P LOW VOLATILITY 73937B-779 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - RONN R. BAGGE Issuer Yes For With Stadion Managed Portfolio SPLV POWERSHARES S&P LOW VOLATILITY 73937B-779 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - TODD J. BARRE Issuer Yes For With Stadion Managed Portfolio SPLV POWERSHARES S&P LOW VOLATILITY 73937B-779 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - KEVIN M. CAROME Issuer Yes For With Stadion Managed Portfolio SPLV POWERSHARES S&P LOW VOLATILITY 73937B-779 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - MARC M. KOLE Issuer Yes For With Stadion Managed Portfolio SPLV POWERSHARES S&P LOW VOLATILITY 73937B-779 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - YUNG BONG LIM Issuer Yes For With Stadion Managed Portfolio SPLV POWERSHARES S&P LOW VOLATILITY 73937B-779 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - PHILIP M. NUSSBAUM Issuer Yes For With Stadion Managed Portfolio SPLV POWERSHARES S&P LOW VOLATILITY 73937B-779 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - GARY R. WICKER Issuer Yes For With Stadion Managed Portfolio SPLV POWERSHARES S&P LOW VOLATILITY 73937B-779 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - DONALD H. WILSON Issuer Yes For With Stadion Core Advantage Portfolio DTN WISDOMTREE DIVIDEND EX-FINANCIALS FUND 97717W406 6/29/2012 6/22/2012 TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT BETWEEN WISDOMTREE TRUST AND WISDOMTREE ASSET MANAGEMENT, INC., WITH RESPECT TO THE FUND, TO GO INTO EFFECT IF THERE IS A SUBSEQUENT CHANGE OF CONTROL OF WISDOMTREE ASSET MANAGEMENT, INC., AS DESCRIBED HEREIN Issuer Yes For With Stadion Core Advantage Portfolio DTN WISDOMTREE DIVIDEND EX-FINANCIALS FUND 97717W406 6/29/2012 6/22/2012 TO APPROVE A NEW INVESTMENT SUB-ADVISORY AGREEMENT BETWEEN WISDOMTREE ASSET MANAGEMENT, INC. AND MELLON CAPITAL MANAGEMENT CORPORATION, WITH RESPECT TO THE FUND, TO GO INTO EFFECT IF THERE IS A SUBSEQUENT CHANGE OF CONTROL OF WISDOMTREE ASSET MANAGEMENT, INC., AS DESCRIBED HEREIN Issuer Yes For With Stadion Core Advantage Portfolio PSCU POWERSHARES S&P SMALLCAP UTILITIES 73937B-837 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - RONN R. BAGGE Issuer Yes For With Stadion Core Advantage Portfolio PSCU POWERSHARES S&P SMALLCAP UTILITIES 73937B-837 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - TODD J. BARRE Issuer Yes For With Stadion Core Advantage Portfolio PSCU POWERSHARES S&P SMALLCAP UTILITIES 73937B-837 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - KEVIN M. CAROME Issuer Yes For With Stadion Core Advantage Portfolio PSCU POWERSHARES S&P SMALLCAP UTILITIES 73937B-837 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - MARC M. KOLE Issuer Yes For With Stadion Core Advantage Portfolio PSCU POWERSHARES S&P SMALLCAP UTILITIES 73937B-837 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - YUNG BONG LIM Issuer Yes For With Stadion Core Advantage Portfolio PSCU POWERSHARES S&P SMALLCAP UTILITIES 73937B-837 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - PHILIP M. NUSSBAUM Issuer Yes For With Stadion Core Advantage Portfolio PSCU POWERSHARES S&P SMALLCAP UTILITIES 73937B-837 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - GARY R. WICKER Issuer Yes For With Stadion Core Advantage Portfolio PSCU POWERSHARES S&P SMALLCAP UTILITIES 73937B-837 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - DONALD H. WILSON Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - R.J. ALPERN Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - R.S. AUSTIN Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - S.E. BLOUNT Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - W.J. FARRELL Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - E.M. LIDDY Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - N. MCKINSTRY Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - P.N. NOVAKOVIC Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - W.A. OSBORN Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - S.C. SCOTT III Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - G.F. TILTON Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 ELECTION OF DIRECTORS - M.D. WHITE Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 SHAREHOLDER PROPOSAL - EQUITY RETENTION AND HEDGING Shareholder Yes Against With Stadion Trilogy Fund ABT ABBOTT LABORATORIES 002824-100 4/26/2013 4/23/2013 SHAREHOLDER PROPOSAL - ACCELERATED VESTING OF AWARDS UPON CHANGE IN CONTROL Shareholder Yes Against With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: DANIEL P. AMOS Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: PAUL S. AMOS II Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: W. PAUL BOWERS Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: KRISS CLONINGER III Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: ROBERT B. JOHNSON Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: CHARLES B. KNAPP Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: MELVIN T. STITH Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: DAVID GARY THOMPSON Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 ELECTION OF DIRECTOR: TAKURO YOSHIDA Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 TO CONSIDER THE FOLLOWING NON-BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN THE PROXY STATEMENT" Issuer Yes For With Stadion Trilogy Fund AFL AFLAC INCORPORATED 001055-102 5/6/2013 5/2/2013 TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013 Issuer Yes For With Stadion Trilogy Fund ATR APTAGROUP, INC. 038336-103 5/8/2013 5/3/2013 ELECTION OF DIRECTORS - ALAIN CHEVASSUS Issuer Yes For With Stadion Trilogy Fund ATR APTAGROUP, INC. 038336-103 5/8/2013 5/3/2013 ELECTION OF DIRECTORS - STEPHEN J. HAGGE Issuer Yes For With Stadion Trilogy Fund ATR APTAGROUP, INC. 038336-103 5/8/2013 5/3/2013 ELECTION OF DIRECTORS - G. KAMPOURI MONNAS Issuer Yes For With Stadion Trilogy Fund ATR APTAGROUP, INC. 038336-103 5/8/2013 5/3/2013 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For With Stadion Trilogy Fund ATR APTAGROUP, INC. 038336-103 5/8/2013 5/3/2013 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Issuer Yes For With Stadion Trilogy Fund ATR APTAGROUP, INC. 038336-103 5/8/2013 5/3/2013 APPROVAL OF THE APTARGROUP PERFORMANCE INCENTIVE PLAN Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 Election of Directors - THOMAS F. CHEN Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 Election of Directors - BLAKE E. DEVITT Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 Election of Directors - JOHN D. FORSYTH Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 Election of Directors - GAIL D. FOSLER Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 Election of Directors - CAROLE J. SHAPAZIAN Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 AMENDMENT OF ARTICLE SIXTH OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS Issuer Yes For With Stadion Trilogy Fund BAX BAXTER INTERNATIONAL INC. 071813-109 5/7/2013 5/2/2013 AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION GRANTING HOLDERS OF AT LEAST 25% OF OUTSTANDING COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS Issuer Yes For With Stadion Trilogy Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - RONN R. BAGGE Issuer Yes For With Stadion Trilogy Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - TODD J. BARRE Issuer Yes For With Stadion Trilogy Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - KEVIN M. CAROME Issuer Yes For With Stadion Trilogy Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - MARC M. KOLE Issuer Yes For With Stadion Trilogy Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - YUNG BONG LIM Issuer Yes For With Stadion Trilogy Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - PHILIP M. NUSSBAUM Issuer Yes For With Stadion Trilogy Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - GARY R. WICKER Issuer Yes For With Stadion Trilogy Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - DONALD H. WILSON Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - ROBERT M. ASTLEY Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - JANICE M. BABIAK Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - SOPHIE BROCHU Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - GEORGE A. COPE Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - WILLIAM A. DOWNE Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - CHRISTINE A. EDWARDS Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - RONALD H. FARMER Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - ERIC R. LA FLÉCHE Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - BRUCE H. MITCHELL Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - PHILIP S. ORSINO Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - MARTHA C. PIPER Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - ROBERT S. PRICHARD Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ELECTION OF DIRECTORS - DON M. WILSON III Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 APPOINTMENT OF SHAREHOLDERS' AUDITORS Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 ADVISORY VOTE ON THE BANK'S APPROACH TO EXECUTIVE COMPENSATION Issuer Yes For With Stadion Trilogy Fund BMO BANK OF MONTREAL 063671-101 4/10/2013 4/5/2013 SHAREHOLDER PROPOSAL NO. 4 Shareholder Yes Against With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - J. Hyatt Brown Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - Samuel P. Bell, III Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - Hugh M. Brown Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - J. Powell Brown Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - Bradley Currey, Jr. Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - Theordore J. Hoepner Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - James S. Hunt Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - Toni Jennings Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - Timothy R. M. Main Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - H. Palmer Proctor, Jr. Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - Wendell S. Reilly Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 Election of Directors - Chilton D. Varner Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Issuer Yes For With Stadion Trilogy Fund BRO BROWN & BROWN, INC. 115236-101 5/8/2013 5/3/2013 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For With Stadion Trilogy Fund CBSH COMMERCE BANCSHARES, INC. 200525-103 4/17/2013 4/15/2013 ELECTION OF DIRECTORS - EARL H. DEVANNY, III Issuer Yes For With Stadion Trilogy Fund CBSH COMMERCE BANCSHARES, INC. 200525-103 4/17/2013 4/15/2013 ELECTION OF DIRECTORS - B.F. RASSIEUR, III Issuer Yes For With Stadion Trilogy Fund CBSH COMMERCE BANCSHARES, INC. 200525-103 4/17/2013 4/15/2013 ELECTION OF DIRECTORS - TODD R. SCHNUCK Issuer Yes For With Stadion Trilogy Fund CBSH COMMERCE BANCSHARES, INC. 200525-103 4/17/2013 4/15/2013 ELECTION OF DIRECTORS - ANDREW C. TAYLOR Issuer Yes For With Stadion Trilogy Fund CBSH COMMERCE BANCSHARES, INC. 200525-103 4/17/2013 4/15/2013 RATIFY KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Issuer Yes For With Stadion Trilogy Fund CBSH COMMERCE BANCSHARES, INC. 200525-103 4/17/2013 4/15/2013 SAY ON PAY - ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Yes For With Stadion Trilogy Fund CBSH COMMERCE BANCSHARES, INC. 200525-103 4/17/2013 4/15/2013 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE COMMERCE BANCSHARES, INC. 2 Issuer Yes For With Stadion Trilogy Fund CBSH COMMERCE BANCSHARES, INC. 200525-103 4/17/2013 4/15/2013 APPROVAL OF AMENDMENT OF THE STOCK PURCHASE PLAN FOR NON-EMPLOYEE DIRECTORS TO INCREASE AUTHORIZED SHARES. Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: JODY L. FREEMAN Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: GAY HUEY EVANS Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: RYAN M. LANCE Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: MOHD H. MARICAN Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: HARALD J. NORVIK Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Issuer Yes For With Stadion Trilogy Fund COP CONOCOPHILLIPS 20825C-104 5/14/2013 5/10/2013 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For With Stadion Trilogy Fund COST COSTCO WHOLESALE CORPORATION 22160K-105 1/24/2013 1/22/2013 ELECTION OF DIRECTORS - BENJAMIN S. CARSON, SR. Issuer Yes For With Stadion Trilogy Fund COST COSTCO WHOLESALE CORPORATION 22160K-105 1/24/2013 1/22/2013 ELECTION OF DIRECTORS - WILLIAM H. GATES Issuer Yes For With Stadion Trilogy Fund COST COSTCO WHOLESALE CORPORATION 22160K-105 1/24/2013 1/22/2013 ELECTION OF DIRECTORS - HAMILTON E. JAMES Issuer Yes For With Stadion Trilogy Fund COST COSTCO WHOLESALE CORPORATION 22160K-105 1/24/2013 1/22/2013 ELECTION OF DIRECTORS - W. CRAIG JELINEK Issuer Yes For With Stadion Trilogy Fund COST COSTCO WHOLESALE CORPORATION 22160K-105 1/24/2013 1/22/2013 ELECTION OF DIRECTORS - JILL S. RUCKELSHAUS Issuer Yes For With Stadion Trilogy Fund COST COSTCO WHOLESALE CORPORATION 22160K-105 1/24/2013 1/22/2013 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS Issuer Yes For With Stadion Trilogy Fund COST COSTCO WHOLESALE CORPORATION 22160K-105 1/24/2013 1/22/2013 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION Issuer Yes For With Stadion Trilogy Fund COST COSTCO WHOLESALE CORPORATION 22160K-105 1/24/2013 1/22/2013 CONSIDERATION OF SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder Yes Against With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: L.F. DEILY Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: R.E. DENHAM Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: A.P. GAST Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: E. HERNANDEZ Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: G.L. KIRKLAND Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: C.W. MOORMAN Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: K.W. SHARER Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: J.G. STUMPF Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: R.D. SUGAR Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: C. WARE Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ELECTION OF DIRECTOR: J.S. WATSON Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 APPROVAL OF AMENDMENTS TO LONG-TERM INCENTIVE PLAN Issuer Yes For With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 OFFSHORE OIL WELLS Shareholder Yes Against With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 CLIMATE RISK Shareholder Yes Against With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 CUMULATIVE VOTING Shareholder Yes Against With Stadion Trilogy Fund CVX CHEVRON CORPORATION 166764-100 5/29/2013 5/24/2013 SPECIAL MEETINGS Shareholder Yes Against With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: WILLIAM P. BARR Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: PETER W. BROWN, M.D. Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: HELEN E. DRAGAS Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: THOMAS F. FARRELL II Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: JOHN W. HARRIS Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: ROBERT S. JEPSON, JR. Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: MARK J. KINGTON Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: PAMELA J. ROYAL, M.D. Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: ROBERT H. SPILMAN, JR. Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: MICHAEL E. SZYMANCZYK Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: DAVID A. WOLLARD Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS FOR 2013 Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION (SAY ON PAY) Issuer Yes For With Stadion Trilogy Fund D DOMINION RESOURCES, INC. 25746U-109 5/3/2013 4/30/2013 APPROVAL OF AMENDMENT TO BYLAWS TO ALLOW SHAREHOLDERS TO CALL SPECIAL MEETINGS Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: BARBARA J. BECK Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: LESLIE S. BILLER Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: JOEL W. JOHNSON Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: MICHAEL LARSON Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: JERRY W. LEVIN Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: VICTORIA J. REICH Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: MARY M. VANDEWEGHE Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ELECTION OF DIRECTOR: JOHN J. ZILLMER Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2013. Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 APPROVE AMENDMENTS TO THE ECOLAB INC. 2 Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For With Stadion Trilogy Fund ECL ECOLAB INC. 278865-100 5/2/2013 4/26/2013 STOCKHOLDER PROPOSAL REQUESTING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Yes Against With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 ELECTION OF DIRECTORS - C.A.H. BOERSIG Issuer Yes For With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 ELECTION OF DIRECTORS - J.B. BOLTEN Issuer Yes For With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 ELECTION OF DIRECTORS - M.S. LEVATICH Issuer Yes For With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 ELECTION OF DIRECTORS - R.L. STEPHENSON Issuer Yes For With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 ELECTION OF DIRECTORS - A.A. BUSCH III Issuer Yes For With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION Issuer Yes For With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Issuer Yes For With Stadion Trilogy Fund EMR EMERSON ELECTRIC CO. 291011-104 2/5/2013 2/1/2013 APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT Shareholder Yes Against With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: M.S. BATEMAN Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: L.P. DENAULT Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: G.W. EDWARDS Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: A.M. HERMAN Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: D.C. HINTZ Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: S.L. LEVENICK Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: B.L. LINCOLN Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: S.C. MYERS Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: W.J. TAUZIN Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ELECTION OF DIRECTOR: S.V. WILKINSON Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Issuer Yes For With Stadion Trilogy Fund ETR ENTERGY CORPORATION 29364G-103 5/3/2013 4/30/2013 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For With Stadion Trilogy Fund FDS FACTSET RESEARCH SYSTEMS INC. 303075-105 12/18/2012 12/12/2012 ELECTION OF DIRECTORS - SCOTT A. BILLEADEAU Issuer Yes For With Stadion Trilogy Fund FDS FACTSET RESEARCH SYSTEMS INC. 303075-105 12/18/2012 12/12/2012 ELECTION OF DIRECTORS - PHILIP A. HADLEY Issuer Yes For With Stadion Trilogy Fund FDS FACTSET RESEARCH SYSTEMS INC. 303075-105 12/18/2012 12/12/2012 ELECTION OF DIRECTORS - JOSEPH R. ZIMMEL Issuer Yes For With Stadion Trilogy Fund FDS FACTSET RESEARCH SYSTEMS INC. 303075-105 12/18/2012 12/12/2012 TO RATIFY THE APPOINTMENT OF THE ACCOUNTING FIRM OF PRICEWATERHOUSECOOPERS LLP AS FACTSETS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2013 Issuer Yes For With Stadion Trilogy Fund FDS FACTSET RESEARCH SYSTEMS INC. 303075-105 12/18/2012 12/12/2012 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - DR. MARY B. BULLOCK Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - PAUL D. DONAHUE Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - JEAN DOUVILLE Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - THOMAS C. GALLAGHER Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - GEORGE C. "JACK" GUYNN Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - JOHN R. HOLDER Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - JOHN D. JOHNS Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - MICHAEL M.E. JOHNS, MD Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - R.C. LOUDERMILK, JR. Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - WENDY B. NEEDHAM Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - JERRY W. NIX Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ELECTION OF DIRECTORS - GARY W. ROLLINS Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For With Stadion Trilogy Fund GPC GENUINE PARTS COMPANY 372460-105 4/22/2013 4/18/2013 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - BRIAN P. ANDERSON Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - V. ANN HAILEY Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - WILLIAM K. HALL Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - STUART L. LEVENICK Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - JOHN W. MCCARTER, JR. Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - NEIL S. NOVICH Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - MICHAEL J. ROBERTS Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - GARY L. ROGERS Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - JAMES T. RYAN Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - E. SCOTT SANTI Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 ELECTION OF DIRECTORS - JAMES D. SLAVIK Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2013. Issuer Yes For With Stadion Trilogy Fund GWW W.W. GRAINGER, INC. 384802-104 4/24/2013 4/22/2013 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - WILLIAM M. BROWN Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - PETER W. CHIARELLI Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - THOMAS A. DATTILO Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - TERRY D. GROWCOCK Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - LEWIS HAY III Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - KAREN KATEN Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - STEPHEN P. KAUFMAN Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - LESLIE F. KENNE Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - DAVID B. RICKARD Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - JAMES C. STOFFEL Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - GREGORY T. SWIENTON Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 ELECTION OF DIRECTORS - HANSEL E. TOOKES II Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Issuer Yes For With Stadion Trilogy Fund HRS HARRIS CORPORATION 413875-105 10/26/2012 10/25/2012 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF 25% OF OUR OUTSTANDING SHARES OF COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: DANIEL J. BRUTTO Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: SUSAN CROWN Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: DON H. DAVIS, JR. Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: JAMES W. GRIFFITH Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: ROBERT S. MORRISON Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: E. SCOTT SANTI Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: JAMES A. SKINNER Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: PAMELA B. STROBEL Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: KEVIN M. WARREN Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ELECTION OF DIRECTOR: ANRE D. WILLIAMS Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For With Stadion Trilogy Fund ITW ILLINOIS TOOL WORKS INC. 452308-109 5/3/2013 4/26/2013 STOCKHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE RIGHT. Shareholder Yes Against With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: MARY SUE COLEMAN Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: JAMES G. CULLEN Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: IAN E.L. DAVIS Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: ALEX GORSKY Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: ANNE M. MULCAHY Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: LEO F. MULLIN Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: WILLIAM D. PEREZ Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: CHARLES PRINCE Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: RONALD A. WILLIAMS Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Issuer Yes For With Stadion Trilogy Fund JNJ JOHNSON & JOHNSON 478160-104 4/25/2013 4/22/2013 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Yes Against With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: PHYLLIS J. CAMPBELL Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: MICHELLE M. EBANKS Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: ROBERT G. MILLER Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: BLAKE W. NORDSTROM Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: ERIK B. NORDSTROM Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: PETER E. NORDSTROM Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: PHILIP G. SATRE Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: B. KEVIN TURNER Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: ROBERT D. WALTER Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ELECTION OF DIRECTOR: ALISON A. WINTER Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For With Stadion Trilogy Fund JWN NORDSTROM, INC. 655664-100 5/14/2013 5/10/2013 APPROVAL OF AN AMENDMENT TO THE NORDSTROM, INC. 2 Issuer Yes For With Stadion Trilogy Fund K KELLOGG COMPANY 487836-108 4/26/2013 4/18/2013 Election of Directors - GORDON GUND Issuer Yes For With Stadion Trilogy Fund K KELLOGG COMPANY 487836-108 4/26/2013 4/18/2013 Election of Directors - MARY LASCHINGER Issuer Yes For With Stadion Trilogy Fund K KELLOGG COMPANY 487836-108 4/26/2013 4/18/2013 Election of Directors - A. MCLAUGHLIN KOROLOGOS Issuer Yes For With Stadion Trilogy Fund K KELLOGG COMPANY 487836-108 4/26/2013 4/18/2013 Election of Directors - CYNTHIA MILLIGAN Issuer Yes For With Stadion Trilogy Fund K KELLOGG COMPANY 487836-108 4/26/2013 4/18/2013 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For With Stadion Trilogy Fund K KELLOGG COMPANY 487836-108 4/26/2013 4/18/2013 APPROVAL OF THE KELLOGG COMPANY 2013 LONG-TERM INCENTIVE PLAN Issuer Yes For With Stadion Trilogy Fund K KELLOGG COMPANY 487836-108 4/26/2013 4/18/2013 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Issuer Yes For With Stadion Trilogy Fund K KELLOGG COMPANY 487836-108 4/26/2013 4/18/2013 SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO REPEAL CLASSIFIED BOARD Shareholder Yes Against With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: ROSALIND G. BREWER Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: DAVID B. BURRITT Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: THOMAS J. FALK Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: MARILLYN A. HEWSON Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: GWENDOLYN S. KING Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: JAMES M. LOY Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: DOUGLAS H. MCCORKINDALE Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: JOSEPH W. RALSTON Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: ANNE STEVENS Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ELECTION OF DIRECTOR: ROBERT J. STEVENS Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013 Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS ("SAY-ON-PAY") Issuer Yes For With Stadion Trilogy Fund LMT LOCKHEED MARTIN CORPORATION 539830-109 4/25/2013 4/22/2013 STOCKHOLDER ACTION BY WRITTEN CONSENT Shareholder Yes Against With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - STEVEN A. BALLMER Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - DINA DUBLON Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - WILLIAM H. GATES III Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - MARIA M. KLAWE Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - STEPHEN J. LUCZO Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - DAVID F. MARQUARDT Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - CHARLES H. NOSKI Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - HELMUT PANKE Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ELECTION OF DIRECTORS - JOHN W. THOMPSON Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR IDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Issuer Yes For With Stadion Trilogy Fund MSFT MICROSOFT CORPORATION 594918-104 11/28/2012 11/27/2012 SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Yes Against With Stadion Trilogy Fund NFG NATIONAL FUEL GAS COMPANY 636180-101 3/7/2013 3/7/2013 ELECTION OF DIRECTORS - DAVID C. CARROLL Issuer Yes For With Stadion Trilogy Fund NFG NATIONAL FUEL GAS COMPANY 636180-101 3/7/2013 3/7/2013 ELECTION OF DIRECTORS - CRAIG G. MATTHEWS Issuer Yes For With Stadion Trilogy Fund NFG NATIONAL FUEL GAS COMPANY 636180-101 3/7/2013 3/7/2013 ELECTION OF DIRECTORS - DAVID F. SMITH Issuer Yes For With Stadion Trilogy Fund NFG NATIONAL FUEL GAS COMPANY 636180-101 3/7/2013 3/7/2013 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For With Stadion Trilogy Fund NFG NATIONAL FUEL GAS COMPANY 636180-101 3/7/2013 3/7/2013 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: THOMAS D. BELL, JR Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: ROBERT A. BRADWAY Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: WESLEY G. BUSH Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: DANIEL A. CARP Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: KAREN N. HORN Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: BURTON M. JOYCE Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: STEVEN F. LEER Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: CHARLES W. MOORMAN Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: MARTIN H. NESBITT Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: JOHN R. THOMPSON Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Issuer Yes For With Stadion Trilogy Fund NSC NORFOLK SOUTHERN CORPORATION 655844-108 5/9/2013 5/6/2013 APPROVAL OF AN AMENDMENT TO THE NORFOLK SOUTHERN BYLAWS GIVING STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING. Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - RICHARD H. BOOTH Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - JOHN S. CLARKESON Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - COTTON M. CLEVELAND Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - SANFORD CLOUD, JR. Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - JAMES S. DISTASIO Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - FRANCIS A. DOYLE Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - CHARLES K. GIFFORD Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - PAUL A. LA CAMERA Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - KENNETH R. LEIBLER Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - THOMAS J. MAY Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - CHARLES W. SHIVERY Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - WILLIAM C. VAN FAASE Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - FREDERICA M. WILLIAM Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 Election of Directors - DENNIS R. WRAASE Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND ANY RELATED MATERIAL IS HEREBY APPROVED" Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 5/1/2013 4/26/2013 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013 Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - RICHARD H. BOOTH Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - JOHN S. CLARKESON Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - COTTON M. CLEVLAND Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - SANFORD CLOUD, JR. Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - JAMES S. DISTASIO Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - FRANCIS A. DOYLE Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - CHARLES K. GIFFORD Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - PAUL A. LA CAMERA Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - KENNETH R. LEIBLER Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - THOMAS J. MAY Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - CHARLES W. SHIVERY Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - WILLIAM C. VAN FAASEN Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - FREDERICA M. WILLIAMS Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 ELECTION OF DIRECTORS - DENNIS R. WRAASE Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES, AND ANY RELATED MATERIAL IS HEREBY APPROVED Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 TO RE-APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE 2(M) OF THE INTERNAL REVENUE CODE Issuer Yes For With Stadion Trilogy Fund NU NORTHEAST UTILITIES 664397-106 10/31/2012 10/29/2012 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012 Issuer Yes For With Stadion Trilogy Fund PII POLARIS INDUSTRIES INC. 731068-102 4/25/2013 4/18/2013 Election of Directors - BRIAN C. CORNELL Issuer Yes For With Stadion Trilogy Fund PII POLARIS INDUSTRIES INC. 731068-102 4/25/2013 4/18/2013 Election of Directors - BERND F. KESSLER Issuer Yes For With Stadion Trilogy Fund PII POLARIS INDUSTRIES INC. 731068-102 4/25/2013 4/18/2013 Election of Directors - SCOTT W. WINE Issuer Yes For With Stadion Trilogy Fund PII POLARIS INDUSTRIES INC. 731068-102 4/25/2013 4/18/2013 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Issuer Yes For With Stadion Trilogy Fund PII POLARIS INDUSTRIES INC. 731068-102 4/25/2013 4/18/2013 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Issuer Yes For With Stadion Trilogy Fund RAI REYNOLDS AMERICAN INC. 761713-106 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: DANIEL M. DELEN Issuer Yes For With Stadion Trilogy Fund RAI REYNOLDS AMERICAN INC. 761713-106 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: MARTIN D. FEINSTEIN Issuer Yes For With Stadion Trilogy Fund RAI REYNOLDS AMERICAN INC. 761713-106 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Issuer Yes For With Stadion Trilogy Fund RAI REYNOLDS AMERICAN INC. 761713-106 5/9/2013 5/6/2013 ELECTION OF DIRECTOR: NEIL R. WITHINGTON Issuer Yes For With Stadion Trilogy Fund RAI REYNOLDS AMERICAN INC. 761713-106 5/9/2013 5/6/2013 ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS Issuer Yes For With Stadion Trilogy Fund RAI REYNOLDS AMERICAN INC. 761713-106 5/9/2013 5/6/2013 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS Issuer Yes For With Stadion Trilogy Fund RAI REYNOLDS AMERICAN INC. 761713-106 5/9/2013 5/6/2013 SHAREHOLDER PROPOSAL ON ELIMINATION OF CLASSIFIED BOARD Shareholder Yes Against With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ELECTION OF DIRECTOR: JAMES E. CARTWRIGHT Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ELECTION OF DIRECTOR: VERNON E. CLARK Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ELECTION OF DIRECTOR: STEPHEN J. HADLEY Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ELECTION OF DIRECTOR: RONALD L. SKATES Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ELECTION OF DIRECTOR: LINDA G. STUNTZ Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 RATIFICATION OF INDEPENDENT AUDITORS Issuer Yes For With Stadion Trilogy Fund RTN RAYTHEON COMPANY 755111-507 5/30/2013 5/24/2013 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder Yes Against With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: REBECCA M. BERGMAN Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: GEORGE M. CHURCH Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: MICHAEL L. MARBERRY Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: W. LEE MCCOLLUM Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: AVI M. NASH Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: STEVEN M. PAUL Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: J. PEDRO REINHARD Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: RAKESH SACHDEV Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: D. DEAN SPATZ Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ELECTION OF DIRECTOR: BARRETT A. TOAN Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2013 Issuer Yes For With Stadion Trilogy Fund SIAL SIGMA-ALDRICH CORPORATION 826552-101 5/7/2013 5/2/2013 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: J.P. BARANCO Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: J.A. BOSCIA Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: H.A. CLARK III Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: T.A. FANNING Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: D.J. GRAIN Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: H.W. HABERMEYER, JR. Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: V.M. HAGEN Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: W.A. HOOD, JR. Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: D.M. JAMES Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: D.E. KLEIN Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: W.G. SMITH, JR. Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: S.R. SPECKER Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ELECTION OF DIRECTOR: E.J. WOOD III Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 RATIFICATION OF BY-LAW AMENDMENT Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 AMENDMENT TO COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE TWO-THIRDS SUPERMAJORITY REQUIREMENTS IN ARTICLE ELEVENTH TO A MAJORITY VOTE Issuer Yes For With Stadion Trilogy Fund SO THE SOUTHERN COMPANY 842587-107 5/22/2013 5/20/2013 AMENDMENT TO COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE 75% SUPERMAJORITY REQUIREMENTS IN ARTICLE THIRTEENTH TO A TWO-THIRDS VOTE Issuer Yes For With Stadion Trilogy Fund SYY SYSCO CORPORATION 871829-107 11/14/2012 11/13/2012 ELECTION OF DIRECTOR: JONATHAN GOLDEN Issuer Yes For With Stadion Trilogy Fund SYY SYSCO CORPORATION 871829-107 11/14/2012 11/13/2012 ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Issuer Yes For With Stadion Trilogy Fund SYY SYSCO CORPORATION 871829-107 11/14/2012 11/13/2012 ELECTION OF DIRECTOR: NANCY S. NEWCOMB Issuer Yes For With Stadion Trilogy Fund SYY SYSCO CORPORATION 871829-107 11/14/2012 11/13/2012 TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Issuer Yes For With Stadion Trilogy Fund SYY SYSCO CORPORATION 871829-107 11/14/2012 11/13/2012 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2013 Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: GILBERT F. AMELIO Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: JAIME CHICO PARDO Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: SCOTT T. FORD Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: JAMES P. KELLY Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: JON C. MADONNA Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: JOHN B. MCCOY Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: JOYCE M. ROCHE Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: MATTHEW K. ROSE Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Issuer Yes For With Stadion Trilogy Fund T AT&T 00206R-102 4/26/2013 4/23/2013 APPROVE STOCK PURCHASE AND DEFERRAL PLAN. Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - LOUIS R. CHENEVERT Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - JOHN V. FARACI Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - JEAN-PIERRE GARNER Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - JAMIE S. GORELICK Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - EDWARD A. KANGAS Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - ELLEN J. KULLMAN Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - MARSHALL O. LARSEN Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - HAROLD MCGRAW III Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - RICHARD B. MYERS Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - H. PATRICK SWYGERT Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - ANDRE VILLENEUVE Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 Election of Directors - CHRISTINE TODD WHITMAN Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2013 Issuer Yes For With Stadion Trilogy Fund UTX UNITED TECHNOLOGIES CORPORATION 913017-109 4/29/2013 4/22/2013 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Issuer Yes For With Stadion Tactical Income Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - RONN R. BAGGE Issuer Yes For With Stadion Tactical Income Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - TODD J. BARRE Issuer Yes For With Stadion Tactical Income Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - KEVIN M. CAROME Issuer Yes For With Stadion Tactical Income Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - MARC M. KOLE Issuer Yes For With Stadion Tactical Income Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - YUNG BONG LIM Issuer Yes For With Stadion Tactical Income Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - PHILIP M. NUSSBAUM Issuer Yes For With Stadion Tactical Income Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - GARY R. WICKER Issuer Yes For With Stadion Tactical Income Fund BKLN POWERSHARES SENIOR LOAN PORTFOLIO 73936Q-769 6/20/2013 6/14/2013 ELECTION OF DIRECTORS - DONALD H. WILSON Issuer Yes For With
